       Case 1:19-cr-20569-TLL-PTM ECF No. 1 filed 05/16/19                                                    PageID.1               Page 1 of 4

                                                                     AUSA        Roy R. Kranz                           Telephone: (989) 895-5712
Aoql   (Rev.   lUll)   Cnminal   complaint                Special Agent:         SteYe l,arson,   l'BI                  Telephone: (989) 894-8424


                                             UNrrBn Srarps Drsrzucr Counr
                                                                       for the

                                                        Eastem District of Michigan

Uniled States of America

Robin Johnson,
                                                                                 Case. l:19-mj-30267
                                                                                 Judge: Monis, Patricia T.
                                                                                 Filed: 05-16-2019At 0l:19 PM
                                                                                 SEALED MAITER (krc)



                                                             CRIMINAL COMPLAINT

          l, the complainant in this case, state lhat the following is true to the best ofmy knowledge and belief.

          On or about the date(s)            of               May 16,2019                  in the county of                          Isabella       in the
       Eastcm                District   of        Michisan         . the defe ndant(s) violated

                       Code Section                                               Ofense Description
18 U.S.C. S 875(c);      l   hrcalening Communications.        knowingly and willfully transmitted in interstate and lbreign
                                                               commerce, communications, to wit: a Facebook post, to C.J.,
                                                               and the communication contained a threat to injury C.J.'s
                                                               child[ren] in violation of Title 18 United States Code,
                                                                section 875(c).




          This criminal complainl is based on these facts:
See attached    aflidavit.




E    Continued onthe attached sheet.                                                                         -0
                                                                                                         (

                                                                                                   D.L                r.l o
                                                                                                             Printed natnc and   r
                                                                                                                                         54     {
Swom to bcforc mc and signed in my presence


Date: Q5/16/2019

Cily and srare: Bav City. Michigan                                           Patrici a 'l'. Morris. Unitcd State Maeisuatc Judirc
                                                                                                      Ptinled hohe and title
   Case 1:19-cr-20569-TLL-PTM ECF No. 1 filed 05/16/19               PageID.2     Page 2 of 4




                AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT
                                   FOR ROBTN JOHNSON

I, Steve Larson, being duly swom, depose and state:

   1   .   I am a special agent with the Federal Bureau of Investigation and have been so

           employed for approximately 19 years. During my career I have been'involved

           in numerous investigations conceming threats. The following is based on a

           statement from witnesses and statements from other law enforcement officers

           and individuals.

   2.      The information included in this affidavit is provided for the limited purpose     of

           establishing probable cause that Robin Johnson committed the offenses         of

           threatening communications on or about May 16, 2019, in violation of      1   8


           U.S.C. $ 875(c) and therefore it does not contain all of the facts known to me.

           Additionally, unless otherwise noted, wherever in this affidavit I assert that an

           individual made a statement, that statement is described in substance herein and

           is not intended to be a verbatim recitation of such statement.

   3. Michael       Lee Johnson is currently charged with unlawful imprisonment, assault

           of an intimate partner by strangulation, assault of an intimate partner by

           suffocation, interstate domestic violence, assault while striking, beating, or

           wounding, and numerous counts of witness tampering in federal court in the




                                                                                               1
Case 1:19-cr-20569-TLL-PTM ECF No. 1 filed 05/16/19             PageID.3      Page 3 of 4




   Eastem District of Michigan. The victim in that case is Michael's former

  'girlfriend, C.J.

4. According   to C.J., the interstate domestic violence was committed in the

   presence ofher two young children. Michael is not the father ofthese children.

5. Michael has been in custody from approximately November            2018 to present.

   During that time in jail defendant has asked his mother, Robin Johnson to post

   numerous things on Facebook so that C.J. could see them.

6. During Michael's incarceration Robin    has posted many negative things on

   Facebook about C.J. Robin also posted a number of photos of C.J. on Robin's

   Facebook page with degrading and negative things written about C.J. Some            of

   those post which include photos of C.J. include   "I   have evidence of what the

   dark evil snake did to my son;" and   "C****   [name omitted] lied, cheated on my

   son. She's a who**."

7. A number of these posts   have been removed by Facebook and Robin has been

   wamed that her Facebook account would be closed down          if   she continued.


8. On or about May 16,2019, Robin     posted the following on Robin's Facebook

   page with a photo of Michael: "You take mine? I take YOURS, EYE FOR AN

   EYE! This is my first bom. Do you have a hrst bom? Son for son. Daughter for

   son? Trade for trade      I'm not GOD. I AM A MOTHER! WORSE THAN

   GODS WRATH! KNOW THAT!"
                                                                                            2
   Case 1:19-cr-20569-TLL-PTM ECF No. 1 filed 05/16/19              PageID.4   Page 4 of 4




   9.   On May 16,2019, at around 9:16 a.m. Michael called Robin from the Clare

        County Jail. During that call Robin tells Michael about the Facebook post

        mentioned in #8 above. She then says "she'll [referring to C.J.] understand what

        I mean." Clearly, Robin intended for C.J. to receive this communication which

        amount to a threat to one or both of C.J. young children.

   10.Based on the above-described information, there is probable cause to believe

        that on or around May 16,2019, Robin Johnson committed the crime        of

        threatening communications, in violation of 18 U.S.C. $ 875(c).




                                                     Steve
                                                     FBI

Subscribed and swom to before me
this I     y of May, 2019.


      PATRICIA T. MORRIS
United States Magishate Judge




                                                                                         3
